[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                                                            U.S. COURT OF APPEALS
                         ________________________             ELEVENTH CIRCUIT
                                                                September 17, 2008
                                No. 07-14360                   THOMAS K. KAHN
                          ________________________                   CLERK


                    D. C. Docket No. 05-00068 CV-T-23-EAJ

JOSEPH M. WILLIAMS, Esquire, as
Administrator Ad Litem of the Estate of Paul Mosley, Jr.,

                                                                           Plaintiff,

                                      versus

FLORIDA HEALTH SCIENCES CENTER, INC.,
d.b.a. Tampa General Hospital,

                                                                Defendant-Apellee,

NATHANIEL W. TINDALL, II,

                                                                  Movant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                              (September 17, 2008)

Before ANDERSON, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      After careful consideration, we conclude that the judgment of the district

court is due to be affirmed for the reasons stated in the district court’s August 14,

2007, order, Doc. 140. We agree with the district court that Tindall waived review

of the merits of the sanctions order by failing to timely object to the magistrate’s

order. In this regard, we note that plaintiff has conceded that the magistrate’s order

was a nondispositive order governed by Fed.R.Civ.P. 72(a). Even if the merits are

reviewed, we agree with the district court that Tindall’s challenges to the sanctions

order are without merit. We agree with the district court that the 2005 federal suit

was clearly barred by res judicata on account of the judgment in the 2005 state suit.

We agree with the district court that there are no non-frivolous arguments against

this res judicata holding. The sole recourse from the judgment in the 2005 state

court suit would have been an appeal thereof.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                           2